Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 1 of 10 PageID #: 3097




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:13-cr-79-JMS-DML -01

                                                           ORDER       ON     MOTION FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   JOHN ALAN LEWIS                                         (COMPASSIONATE RELEASE)




         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motion is:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 2 of 10 PageID #: 3098




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
                                 Plaintiff,              )
                                                         )
                            v.                           )     No. 1:13-cr-00079-JMS-DML
                                                         )
  JOHN ALAN LEWIS,                                       ) -01
                                                         )
                                 Defendant.              )


                                                 ORDER

         Defendant John Alan Lewis has filed a motion seeking compassionate release under § 603

  of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt. 131. Mr. Lewis

  seeks immediate release from incarceration. Dkt. 137. For the reasons explained below, his motion

  is DENIED.

  I.     Background

         On August 13, 2014, after a three-day trial, a jury found Mr. Lewis guilty of: (1) attempted

  sexual exploitation of a child, in violation of 18 U.S.C. § 2251(a); (2) travel to engage in illicit sex

  with a minor, in violation of 18 U.S.C. § 2423(b); (3) shipping or transporting child pornography,

  in violation of 18 U.S.C. 2252(a)(1); (4) possession of child pornography, in violation of 18 U.S.C.

  § 2252(a)(4)(B); and (5) offense by a registered sex offender, in violation of 18 U.S.C. § 2260A.

  Dkt. 77. The Court sentenced Mr. Lewis to 300 months of imprisonment on Count 1; 300 months

  on Count 2; 180 months on Count 3; and 120 months on Count 4. Dkt. 88. The sentences for

  Counts 1-4 are concurrent. Id. The Court sentenced Mr. Lewis to 120 months of imprisonment on

  Count 5, which is to run consecutively to Counts 1-4, for a total of 420 months. Id. The Court also

  imposed lifetime supervised release. Id.

                                                     2
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 3 of 10 PageID #: 3099




          Mr. Lewis is 71 years old. He is currently incarcerated at FCI Cumberland in Cumberland,

  Maryland. As of February 8, 2021, the Bureau of Prisons ("BOP") reports that 13 inmates and 10

  staff members at FCI Cumberland have active cases of COVID-19; it also reports that 378 inmates

  at FCI Cumberland have recovered from COVID-19 and that no inmates at FCI Cumberland have

  died from the virus. https://www.bop.gov/coronavirus/ (last visited Feb. 9, 2021).

          Mr. Lewis was arrested on September 19, 2012 and has remained in custody since that

  time. Dkts. 6, 8, 9. The BOP gives his projected release date with good time credit as July 17,

  2042.

          On August 3, 2020, Mr. Lewis filed a pro se motion for compassionate release. Dkt. 131.

  The Court appointed counsel. Dkt. 132. Appointed counsel filed a supporting memorandum, dkt.

  137, the United States responded, dkt. 142, and Mr. Lewis filed a reply, dkt. 146. Thus, the motion

  is now ripe for decision.

  II.     Discussion

          Mr. Lewis seeks immediate release based on "extraordinary and compelling reasons" as

  set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 137. Specifically, he contends that his underlying

  medical conditions (Type 2 diabetes, polyneuropathy in diabetes, morbid obesity, hypertension,

  hypercholesterolemia and sleep apnea), which make him more susceptible to severe complications

  from COVID-19, combine with the BOP's inability to control COVID-19 outbreaks in their

  facilities to establish extraordinary and compelling reasons to reduce his sentence to time served.

  Id. In response, the United States argues that Mr. Lewis remains a danger to the community if

  released and that the sentencing factors in 18 U.S.C. § 3553(a) do not favor release. Dkt. 142.

          The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence



                                                  3
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 4 of 10 PageID #: 3100




  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

  ("BOP") could file a motion for a reduction based on "extraordinary and compelling reasons."

  Now, a defendant is also permitted to file such a motion after exhausting administrative

  remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

  amended version of the statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier,[1] may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction;
                    or

                    (ii) the defendant is at least 70 years of age, has served at least 30
                    years in prison, pursuant to a sentence imposed under section
                    3559(c), for the offense or offenses for which the defendant is
                    currently imprisoned, and a determination has been made by the
                    Director of the Bureau of Prisons that the defendant is not a danger
                    to the safety of any other person or the community, as provided
                    under section 3142(g);

          and that such a reduction is consistent with applicable policy statements issued by
          the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

          Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the


          1
              The United States concedes that Mr. Lewis has exhausted his administrative remedies. Dkt. 142
  at 2.

                                                       4
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 5 of 10 PageID #: 3101




  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

  U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

  the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

         The policy statement in § 1B1.13 addresses only motions from the Director of the

  BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),


                                                   5
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 6 of 10 PageID #: 3102




  the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

  Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

  Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

  prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of

  an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not

  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

          Mr. Lewis does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

  provide him with an extraordinary and compelling reason warranting release. Instead, he asks the

  Court to exercise its broad discretion to find an extraordinary and compelling reason warranting

  release in this case. 2


          2
             In keeping with the Seventh Circuit's instruction in Gunn, 980 F.3d at 1180–81, the Court has
  considered the rationale provided by Mr. Lewis's warden in denying Mr. Lewis's administrative request for
  relief. Mr. Lewis's warden appears not to have considered the possibility that Mr. Lewis could show an
  "extraordinary and compelling reason" under Subsection (D) of the policy statement and instead focused

                                                     6
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 7 of 10 PageID #: 3103




          Mr. Lewis claims that extraordinary and compelling reasons warrant a sentence reduction

  in this case because he has various conditions (including Type 2 diabetes, polyneuropathy in

  diabetes, morbid obesity, hypertension, hypercholesterolemia and sleep apnea) that increase his

  risk of experiencing severe COVID-19 symptoms. Dkt. 137. The United States concedes that in

  light of Mr. Lewis's combination of health conditions, he has shown extraordinary and compelling

  reasons potentially warranting a sentence reduction based on his risk of experiencing severe

  COVID-19 symptoms. Dkt. 142 at 5. Therefore, the Court will assume without deciding that Mr.

  Lewis's risk of severe COVID-19 symptoms is an extraordinary and compelling reason that could

  warrant a sentence reduction.

          This assumption does not end the analysis, however, because the Court finds that the

  applicable § 3553(a) sentencing factors weigh against granting Mr. Lewis's compassionate release.

  The factors are: (1) the nature and circumstances of the offense and the history and characteristics

  of the defendant; (2) the need for the sentence imposed (a) to reflect the seriousness of the offense,

  to promote respect for the law, and to provide just punishment for the offense; (b) to afford

  adequate deterrence to criminal conduct; (c) to protect the public from further crimes of the

  defendant; and (d) to provide the defendant with needed educational or vocational training,

  medical care, or other correctional treatment in the most effective manner; (3) the kinds of

  sentences available; (4) the kinds of sentence and the sentencing range established for the

  defendant's crimes; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

  the need to avoid unwarranted sentence disparities among defendants with similar records who

  have been found guilty of similar conduct; and (7) the need to provide restitution to any victims of




  only on Subsection (A). See dkt. 137-4. Thus, the warden's decision provides little guidance to the Court's
  analysis.

                                                      7
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 8 of 10 PageID #: 3104




  the offense. 18 U.S.C. § 3553(a). The Court will address those factors that are applicable to Mr.

  Lewis's motion.

         Here, Mr. Lewis suffers from at least two medical conditions that increase his risk of

  experiencing       severe      symptoms        if      he      contracts       COVID-19.         See

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

  conditions.html (last visited Feb. 9, 2021) (identifying Type 2 diabetes and obesity as conditions

  that increase the risk of severe COVID-19 symptoms). While FCI Cumberland experienced a

  significant outbreak of COVID-19, the BOP's efforts to control the virus among the inmate

  population appear to be having some success. https://www.bop.gov/coronavirus/ (last visited on

  Feb. 9, 2021) (showing that 378 inmates had recovered from the virus). The BOP has also actively

  begun vaccinating inmates against COVID-19. See https://www.bop.gov/coronavirus/ (last visited

  Feb. 8, 2021). As of February 8, 2021, 27 inmates and 166 staff members at FCI Cumberland have

  received both doses of the COVID-19 vaccine. Id. That said, the nature of prisons means that the

  virus can spread quickly and that inmates have little ability to protect themselves from the virus.

  In short, the Court is aware of the risk that Mr. Lewis faces from COVID-19 and has given it

  appropriate weight in its consideration of the § 3553(a) factors.

         As previously stated, after a three day trial, a jury found Mr. Lewis guilty of: (1) attempted

  sexual exploitation of a child; (2) travel to engage in illicit sex with a minor; (3) shipping or

  transporting child pornography; (4) possession of child pornography; and (5) offense by a

  registered sex offender. Dkt. 77. The evidence presented against Mr. Lewis at trial included that

  he had online chats with an individual whom he believed to be a 14 year-old prostitute named

  "Becky." Dkt. 124. "Becky" also sent him sexually explicit images of herself and Mr. Lewis told

  "Becky" that he wanted to record a video of her engaging in sexually explicit conduct. He offered



                                                   8
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 9 of 10 PageID #: 3105




  repeatedly to travel to Indiana to meet "Becky," telling her that he wanted to have sex with her in

  a hotel and then take her to live with him in Ohio. He said he would bring cameras with him to

  take videos and photographs of their sex acts. In September 2012, Mr. Lewis drove to Indiana to

  meet "Becky." Police arrested him as he drove past the apartment where he believed she lived. A

  search of his car turned up a list of motels in the area, a digital camera, a tripod, and digital storage

  media containing more than 100 sexually explicit images of "Becky" and instructions for

  photographing sex scenes.

          Mr. Lewis was arrested on September 19, 2012 and has remained in custody since that

  time. Dkts. 7, 9, 84. During his imprisonment, Mr. Lewis has not had any disciplinary infractions.

  Dkt. 137-6. Mr. Lewis has also completed many education classes offered at his facility and the

  BOP rates him as a minimum risk for recidivism. Dkts. 137-5; 137-11. All of these factors weigh

  in his favor under the Court's § 3553(a) analysis.

          Weighing against him, the nature of Mr. Lewis's crimes is extremely serious and involves

  minors. Mr. Lewis has barely completed one quarter of his 420-month sentence. This is also not

  Mr. Lewis's first conviction related to attempted sexual contact with minors or child pornography.

  In 2006, Mr. Lewis was convicted of importuning and attempted sexual conduct with a minor. Dkt.

  84. At that time, he was also convicted of illegal use of a minor in nudity-oriented material or

  performance because his seized computer contained child pornography. Id. Finally, also weighing

  against him, the BOP has assigned him a medium security classification. Dkt. 137-11.

          In light of the seriousness of Mr. Lewis's crimes, the amount of time remaining on his

  significant sentence and the fact that he committed these crimes even after serving a term of

  imprisonment for similar crimes involving children, the Court finds that releasing him early would

  not: reflect the seriousness of the offense; promote respect for the law; provide just punishment



                                                     9
Case 1:13-cr-00079-JMS-DML Document 148 Filed 02/11/21 Page 10 of 10 PageID #: 3106




   for the offense; afford adequate deterrence to criminal conduct; or protect the public from further

   crimes. Certainly, the Court is sympathetic to the risks that prisoners with underlying conditions

   such as Mr. Lewis face from COVID-19, but it cannot find that those risks warrant releasing him

   from incarceration and putting children at risk. See United States v. Ebbers, No. S402-CR-

   11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating a motion for

   compassionate release, the court should consider whether the § 3553(a) factors outweigh the

   "extraordinary and compelling reasons" warranting compassionate release, and whether

   compassionate release would undermine the goals of the original sentence).

   III.   Conclusion

          For the reasons stated above, Mr. Lewis's motion for compassionate release, dkt. [131], is

   denied.

          IT IS SO ORDERED.




                   Date: 2/11/2021




   Distribution:

   All Electronically Registered Counsel




                                                   10
